Motion, insofar as it seeks leave to appeal as against Steinhardt Management, Inc., dismissed upon the ground that as to that party the order sought to be appealed from does not finally determine the action within the meaning of the Constitution; motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order affirming Supreme Court’s denial of appellant’s disqualification motion and affirming Supreme Court’s grant of nonparty respondent Robert Cantor’s motion to quash a subpoena, dismissed upon the ground that such portion of the order does not finally determine the action within *910the meaning of the Constitution; motion for leave to appeal otherwise denied.
Judge Rivera taking no part.